DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/13/2020 was filed on the filing date of the instant application on 03/13/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
■ Claim 18 is recited “Use of a hearing system …”; and “Use of” does not fall within at least one of the four categories (i.e., process, machine, manufacture, or composition of matter) of patent eligible subject matter that is similar to certain claim(s) found by the courts to be an improper definition of a process such as “The use of a high In Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). And thus, claim 18 is directed to non-statutory subject matter.
Dependent claim 19 is also directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

■ Claim 1 is recited “A hearing system” in line 1 of the claim, and its dependent claims 2-18 also recited “A hearing system” in line 1 of these claims. And thus, it is unclear whether “A hearing system” is the same as “A hearing system” or not.
Claim 1 also recited “the environment” in line 5 of the claim. 
There is insufficient antecedent basis for these limitations in the claim.
	Appropriate correction is required.
	
	■ Claim 1 is recited limitations “worn by a particular user”, “the user”, “a person presently wearing”, “said person's voice”, “the person presently wearing”, said person”, “said particular user”, and “said person” in lines 2, 3, 8, 10, 12, 14, 16, 17, and 18 of the claim. And thus, it is unclear whether “particular user” is the same as “the user”, and/or is the same as “a person/said person/the person” or not. There is insufficient antecedent basis for these limitations, and insufficient support definition(s) (i.e., the difference between “particular user/user” and “a person/the person/said person) for specifying these limitations in the claim, and therefore rendering the claimed invention of the claim unclear.
	Dependent claims 2-5, 7,10-11, and 17-19 also recited ““said person”, “said particular user”, inter alia, as in claim 1, and thus, rendering the claimed invention of the claims unclear.
Appropriate correction is required.

■ Claim 1 is recited “an own voice acoustic channel analyzer”, “an acoustic channel from the mouth of the person … to … microphone …”, “said acoustic channel”, and “said acoustic channel” in lines 11-13, 14, and 18 of the claim. It is unclear whether “acoustic channel” is the same as a “transmission channel between the mouth of the person and the microphone” or not. Since “acoustic channel” cover a very broad range of meaning and leave one reasonably skilled in the art in doubt as to the meaning of the technical features to which they refer and therefore rendering the claimed invention of the claims unclear.
 Appropriate correction is required.

current feedback path” in these claims. And thus, it is unclear whether “a current feedback path” is the same as “an active/currently voice feedback path” or not. There is insufficient support definition(s) for specifying this limitation in the claims, and therefore rendering the claimed invention of the claims unclear. 
Appropriate correction is required.

■ Claims 18-19 are recited “Use …” in line 1 of the claims. And, the claims are held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). 
Appropriate correction is required.

■ Claim 20 is recited limitations “A hearing device, e.g. a hearing aid, adapted to a particular user … wherein the hearing device and/or a device in communication with the hearing device, e.g. a smartphone, comprises …”. And thus. It is unclear whether claim 20 is “A hearing device, e.g. a hearing aid” claim, or is “a device, e.g. a smartphone” claim, or claimed both “A hearing device and a device”. 
	The instant application specification described that a hearing device is being paired with a phone, and Figure 1 depicted the pairing (see instant application specification page 26 lines 12-15, and drawing Figure 1). Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975).
	Appropriate correction is required.


As shown above, the claims are recited with many indefinite features which make the claimed invention unclear, and thus, for the reasons set forth above in the 112(b) and/or 112 2nd paragraph rejection(s), there is significant uncertainty as to the proper interpretation of the limitations in the claims. A prior art rejection for the claims is not considered proper at this time, as it would have to be based on mere assumptions and considerable speculation about the scope of the claims. See MPEP 2173.06. The 112 rejection(s) only is not an indication that the instant application claims are patentable (i.e., not allowable subject matter).  Future Office action can be considered as a final Office action.
	
Conclusion
The prior art made of record listed below and more in attached PTO form 892, and not relied upon because many indefinite features in the claims which unable to apply the prior art for rejecting the currently claimed form, the prior art rejection for the claims is not considered proper at this time, as it would have to be based on mere assumptions and considerable speculation about the scope of the claims.  The prior art made of record listed in the attached PTO form 892 may be considered pertinent to applicant’s disclosure in future correspondences. 

	Farmani et al. (U.S. Patent No. 9,992,587) – Binaural hearing system configured to localize a sound source.
	PEDERSEN et al. (US-PGPUB 20150230036 A1) – Hearing aid device comprising a sensor member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
02/12/2021